
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.18(a)


YOUNG BROADCASTING INC.
AMENDED AND RESTATED 1995 STOCK OPTION PLAN
(as amended as of May 6, 2002)


1.    Purpose of the Plan.

        The purpose of the Young Broadcasting Inc. 1995 Stock Option Plan (the
"Plan") is to promote the interests of Young Broadcasting Inc., a Delaware
corporation (the "Company"), and its stockholders by strengthening the Company's
ability to attract and retain competent employees, to make service on the Board
of Directors of the Company (the "Board") more attractive to present and
prospective non-employee directors of the Company and to provide a means to
encourage stock ownership and proprietary interest in the Company by officers,
non-employee directors and valued employees and other individuals upon whose
judgment, initiative and efforts the financial success and growth of the Company
largely depend. The Plan became effective on February 6, 1995, by resolution of
the Board, subject to ratification of the Plan by a majority vote of the
stockholders of the Company at its 1995 Annual Meeting of Stockholders.

2.    Stock Subject to the Plan.

        (a) The total number of shares of the authorized but unissued or
treasury shares of the Common Stock, $.001 par value per share, of the Company
("Common Stock") for which options and stock appreciation rights ("SARs") may be
granted under the Plan shall be 4,550,000 subject to adjustment as provided in
Section 14 hereof, which shares may be of any class of Common Stock; provided,
however, that such number of shares may from time to time be reduced to the
extent that a corresponding number of issued and outstanding shares of Common
Stock are purchased by the Company and set aside for issue upon the exercise of
options.

        (b) If an option granted or assumed hereunder shall expire or terminate
for any reason without having been exercised in full, the unpurchased shares
subject thereto shall again be available for subsequent option grants under the
Plan; provided, however, that shares as to which an option has been surrendered
in connection with the exercise of a related SAR will not again be available for
subsequent option or SAR grants under the Plan.

        (c) Stock issuable upon exercise of an option or SAR granted under the
Plan may be subject to such restrictions on transfer, repurchase rights or other
restrictions as shall be determined by the Board.

3.    Administration of the Plan.

        (a) The Plan shall be administered by the Board. No member of the Board
shall act upon any matter exclusively affecting an option or SAR granted or to
be granted to himself or herself under the Plan. A majority of the members of
the Board shall constitute a quorum, and any action may be taken by a majority
of those present and voting at any meeting. The decision of the Board as to all
questions of interpretation and application of the Plan shall be final, binding
and conclusive on all persons. The Board may, in its sole discretion, grant
options to purchase shares of Common Stock, grant SARs and issue shares upon
exercise of such options and SARs, as provided in the Plan. The Board shall have
authority, subject to the express provisions of the Plan, to construe the
respective option and SAR agreements and the Plan, to prescribe, amend and
rescind rules and regulations relating to the Plan, to determine the terms and
provisions of the respective option and SAR agreements, which may but need not
be identical, and to make all other determinations in the judgment of the Board
necessary or desirable for the administration of the Plan. The Board may correct
any defect or supply any omission or reconcile any inconsistency in the Plan or
in any option or SAR agreement in the manner and to the extent it shall deem
expedient to carry the Plan into effect and shall be the sole and final judge of
such

--------------------------------------------------------------------------------


expediency. No director shall be liable for any action or determination made in
good faith. The Board may, in its discretion, delegate its power, duties and
responsibilities to a committee, consisting of two or more members of the Board,
all of whom are "Non-Employee Directors" (as hereinafter defined). If a
committee is so appointed, all references to the Board herein shall mean and
relate to such committee, unless the context otherwise requires. For the
purposes of the Plan, a director or member of such committee shall be deemed to
be a "Non-Employee Director" only if such person qualified as a "Non-Employee
Director" within the meaning of paragraph (b)(3)(i) of Rule 16b-3 promulgated
under the Securities Exchange Act of 1934, as amended (the "Exchange Act"), as
such term is interpreted from time to time.

4.    Type of Options.

        Options granted pursuant to the Plan shall be authorized by action of
the Board (or a committee designated by the Board) and may be designated as
either incentive stock options meeting the requirements of Section 422 of the
Internal Revenue Code of 1986, as amended (the "Code"), or non-qualified options
which are not intended to meet the requirements of Section 422 of the Code, the
designation to be in the sole discretion of the Board. Options designated as
incentive stock options that fail to continue to meet the requirements of
Section 422 of the Code shall be redesignated as non-qualified options
automatically on the date of such failure to continue to meet the requirements
of Section 422 of the Code without further action by the Board.

5.    Eligibility.

        Options designated as incentive stock options may be granted only to
officers and key employees of the Company or of any subsidiary corporation
(herein called "subsidiary" or "subsidiaries"), as defined in Section 424 of the
Code and the Treasury Regulations promulgated thereunder (the "Regulations").
Directors who are not otherwise employees of the Company or a subsidiary shall
not be eligible to be granted incentive stock options pursuant to the Plan. SARs
and options designated as non-qualified options may be granted to (i) officers
and key employees of the Company or of any of its subsidiaries, or (ii) agents
and directors of and consultants to the Company, whether or not otherwise
employees of the Company.

        In determining the eligibility of an individual to be granted an option
or SAR, as well as in determining the number of shares to be optioned to any
individual, the Board shall take into account the recommendation of the
Company's Chairman, the position and responsibilities of the individual being
considered, the nature and value to the Company or its subsidiaries of his or
her service and accomplishments, his or her present and potential contribution
to the success of the Company or its subsidiaries, and such other factors as the
Board may deem relevant.

6.    Restrictions on Incentive Stock Options.

        Incentive stock options (but not non-qualified options) granted under
this Plan shall be subject to the following restrictions:

        (a) Limitation on Number of Shares. The aggregate fair market value of
the shares of Common Sock with respect to which incentive stock options are
granted, determined as of the date the incentive stock options are granted,
exercisable for the first time by an individual during any calendar year shall
not exceed $100,000. If an incentive stock option is granted pursuant to which
the aggregate fair market value of shares with respect to which it first becomes
exercisable in any calendar year by an individual exceeds such $100,000
limitation, the portion of such option which is in excess of the $100,000
limitation, and any such options issued subsequently in the same calendar year,
shall be treated as a non-qualified option pursuant to Section 422(d)(1) of the
Code. In the event that an individual is eligible to participate in any other
stock option plan of the Company or any parent or

2

--------------------------------------------------------------------------------


subsidiary of the Company which is also intended to comply with the provisions
of Section 422 of the Code, such $100,000 limitation shall apply to the
aggregate number of shares for which incentive stock options may be granted
under this Plan and all such other plans.

        (b) Ten Percent (10%) Stockholder. If any employee to whom an incentive
stock option is granted pursuant to the provisions of this Plan is on the date
of grant the owner of stock (as determined under Section 424(d) of the Code)
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any parent or subsidiary of the Company, then the
following special provisions shall be applicable to the incentive stock options
granted to such individual:

        (i) The option price per share subject to such incentive stock options
shall be not less than 110%, of the fair market value of the stock determined at
the time such option was granted. In determining the fair market value under
this clause (i), the provisions of Section 8 hereof shall apply.

        (ii) The incentive stock option shall have a term expiring not more than
five (5) years from the date of the granting thereof.

7.    Option Agreement.

        Each option and SAR shall be evidenced by an agreement (the "Agreement")
duly executed on behalf of the Company and by the grantee to whom such option or
SAR is granted, which Agreement shall comply with and be subject to the terms
and conditions of the Plan. The Agreement may contain such other terms,
provisions and conditions which are not inconsistent with the Plan as may be
determined by the Board, provided that options designated as incentive stock
options shall meet all of the conditions for incentive stock options as defined
in Section 422 of the Code. No option or SAR shall be granted within the meaning
of the Plan and no purported grant of any option or SAR shall be effective until
the Agreement shall have been duly executed on behalf of the Company and the
optionee. More than one option and SAR may be granted to an individual.

8.    Option Price.

        (a) The option price or prices of shares of Common Stock for options
designated as nonqualified stock options shall be as determined by the Board.

        (b) Subject to the conditions set forth in Section 6(b) hereof, the
option price or prices of shares of Common Stock for options designated as
incentive stock options shall be at least the fair market value of such Common
Stock at the time the option is granted as determined by the Board in accordance
with clause (c) below.

        (c) If the Common Stock is then listed on any national securities
exchange, the fair market value shall be the mean between the high and low sales
prices, if any, on the largest such exchange on the date of the grant of the
option or, if none, shall be determined by taking a weighted average of the
means between the highest and lowest sales on the nearest date before and the
nearest date after the date of grant in accordance with Regulations
Section 25.2512-2. If the Common Stock is not then listed on any such exchange,
the fair market value shall be the mean between the closing "Bid" and the
closing "Ask" prices, if any, as reported in the National Association of
Securities Dealers Automated Quotation System ("NASDAQ") for the date of the
grant of the option, or, if none, shall be determined by taking a weighted
average of the means between the highest and lowest sales on the nearest date
before and the nearest date after the date of grant in accordance with
Regulations Section 25.2512-2. If the Common Stock is not then either listed on
any such exchange or quoted in NASDAQ, the fair market value shall be the mean
between the average of the "Bid" prices, if any, as reported in the National
Daily Quotation Service for the Cite of the grant of the option, or, if none,
shall be determined by taking a weighted average of the means between the
highest and lowest sales on

3

--------------------------------------------------------------------------------


the nearest date before and the nearest date after the date of grant in
accordance with Regulations Section 25.2512-2. If the fair market value of the
Common Stock cannot be determined under the preceding three sentences, it shall
be determined in good faith by the Board in accordance with the Regulations
promulgated under Section 422 of the Code.

9.    Manner of Payment; Manner of Exercise.

        (a) Options granted under the Plan may provide for the payment of the
exercise price by delivery of (i) cash or a check payable to the order of the
Company in an amount equal to the exercise price of such options, (ii) shares of
Common Stock owned by the optionee having a fair market value equal in amount to
the exercise price of such options, or, (iii) any combination of (i) and (ii);
provided, however, that payment of the exercise price by delivery of shares of
Common Stock owned by such optionee may be made only upon the condition that
such payment does not result in a charge to earnings for financial accounting
purposes as determined by the Board, unless such condition is waived by the
Board. The fair market value of any shares of Common Stock which may be
delivered upon exercise of an option shall be determined by the Board in
accordance with Section 8 hereof.

        (b) To the extent that the right to purchase shares under an option has
accrued and is in effect, options may be exercised in full at one time or in
part from time to time, by giving written notice, signed by the person or
persons exercising the option, to the Company, stating the number of shares with
respect to which the option is being exercised, accompanied by payment in full
for such shares as provided in subparagraph (a) above. Upon such exercise,
delivery of a certificate for paid-up non-assessable shares shall be made at the
principal office of the Company to the person or persons exercising the option
at such time, during ordinary business hours, after three (3) days but not more
than ninety (90) days from the date of receipt of the notice by the Company, as
shall be designated in such notice, or at such time, place and manner as may be
agreed upon by the Company and the person or persons exercising the option.

10.    Exercise of Options and SARs.

        Each option and SAR granted under the Plan shall, subject to
Section 11(b) and Section 13 hereof, be exercisable at such time or times and
during such period as shall be set forth in the Agreement; provided, however,
that no option or SAR granted under the Plan shall have a term in excess of ten
(10) years from the date of grant. To the extent that an option or SAR is not
exercised when it becomes initially exercisable, it shall not expire but shall
be carried forward and shall be exercisable, on a cumulative basis, until the
expiration of the exercise period. No partial exercise may be made for less than
one hundred (100) full shares of Common Stock. The exercise of an option shall
result in the cancellation of the SAR to which it relates with respect to the
same number of shares of Common Stock as to which the option was exercised.

11.    Term of Options and SARs; Exercisability.

        (a) Term.

        (i) Each option shall expire not more than ten (10) years from the date
of the granting thereof except as (a) otherwise provided pursuant to the
provisions of Section 6(b) hereof, and (b) earlier termination as herein
provided.

        (ii) Except as otherwise provided in this Section 11, an option or SAR
granted to any grantee who ceases to perform services for the Company or one of
its subsidiaries shall terminate three months after the date such grantee ceases
to perform services, for the Company or one of its subsidiaries, or on the date
on which the option or SAR expires by its terms, whichever occurs first.

4

--------------------------------------------------------------------------------




        (iii) If the grantee ceases to perform services for the Company because
of dismissal for cause or because the grantee is in breach of any employment
agreement, such option or SAR will terminate on the date the grantee ceases to
perform services for the Company or one of its subsidiaries.

        (iv) If the grantee ceases to perform services for the Company because
the grantee has become permanently disabled (within the meaning of
Section 22(e)(3) of the Code), such option or SAR shall terminate twelve months
after the date such grantee ceases to perform services for the Company, or on
the date on which the option or SAR expires by its terms, whichever occurs
first.

        (v) In the event of the death of any grantee, any option or SAR granted
to such grantee shall terminate twelve months after the date of death, or on the
date on which the option or SAR expires by its terms, whichever occurs first.

        (vi) Notwithstanding the provisions of subsections (i)—(v) of this
Section 11(a), or any other provision of the Plan, the Board, in its sole
discretion, may in the Agreement or at any other time (x) permit any option to
continue in effect in accordance with the terms of the Agreement and this Plan
after the grantee ceases to perform services for the Company, (y) extend the
period of time within which such option may be exercised after the grantee
ceases to perform services for the Company beyond the time period set forth in
subsection (ii), (iii), (iv) or (v) of this Section 11(a), as applicable, and/or
(z) accelerate the vesting and exercisability of any option that is not vested
or otherwise exercisable under the terms of the Agreement or this Plan at or
prior to the time the grantee ceases to perform services for the Company.

        (b) Exercisability.

        (i) Except as provided below, an option or SAR granted to a grantee who
ceases to perform services for the Company or one of its subsidiaries shall be
exercisable only to the extent that such option or SAR has accrued and is in
effect on the date such grantee ceases to perform services for the Company or
one of its subsidiaries.

        (ii) An option or SAR granted to a grantee who ceases to perform
services for the Company or one of its subsidiaries because he or she has become
permanently disabled (as defined above) shall be exercisable with respect to the
full number of shares covered thereby, whether or not under the provisions of
Section 10 hereof the grantee was entitled to do so at the date he or she became
permanently disabled, and may be exercised by a legal representative on behalf
of the grantee.

        (iii) In the event of the death of any grantee, the option or SAR
granted to such grantee may be exercised with respect to the full number of
shares covered thereby, whether or not under the provisions of Section 10 hereof
the grantee was entitled to do so at the date of his or her death, by the estate
of such grantee, or by any person or persons who acquired the right to exercise
such option or SAR by bequest or inheritance or by reason of the death of such
grantee.

        (iv) Notwithstanding the provisions of subsections (i)—(iii) of this
Section 11(b), or any other provision of the Plan, the Board, in its sole
discretion, may in the Agreement or at any other time (x) permit any option to
continue in effect in accordance with the terms of the Agreement and this Plan
after the grantee ceases to perform services for the Company, (y) extend the
period of time within which such option may be exercised after the grantee
ceases to perform services for the Company, and/or (z) accelerate the vesting
and exercisability of any option that is not vested or otherwise exercisable
under the terms of the Agreement or this Plan at or prior to the time the
grantee ceases to perform services for the Company.

5

--------------------------------------------------------------------------------




12.    Options Not Transferable.

        The right of any grantee to exercise any option or SAR granted to him or
her shall not be assignable or transferable by such grantee other than by will
or the laws of descent, and any such option or SAR shall be exercisable during
the lifetime of such grantee only by him; provided, that the Board may permit a
grantee, by expressly so providing in the related Agreement, to assign or
transfer, without consideration (and only without consideration), the right to
exercise any option or SAR granted to him or her to his or her children,
grandchildren or spouse, to trusts for the benefit of such family members and to
partnerships in which such family members are the only partners. Any option or
SAR granted under the Plan shall be null and void and without effect upon the
bankruptcy of the grantee to whom the option is granted, or upon any attempted
assignment or transfer except as herein provided, including without limitation,
any purported assignment, whether voluntary or by operation of law, pledge,
hypothecation or other disposition, attachment, trustee process or similar
process, whether legal or equitable, upon such option or SAR.

13.    Terms and Conditions of SARs.

        (a) An SAR may be granted separately or in connection with an option
(either at the time of grant or at any time during the term of the option).

        (b) The exercise of an SAR granted in connection with an option shall
result in the cancellation of the option to which it relates with respect to the
same number of shares of Common Stock as to which the SAR was exercised.

        (c) An SAR granted in connection with an option shall be exercisable or
transferable only to the extent that such related option is exercisable or
transferable.

        (d) Upon the exercise of an SAR related to an option, the holder will be
entitled to receive payment of an amount determined by multiplying:

        (i) the difference obtained by subtracting the purchase price of a share
of Common Stock specified in the related option from the fair market value of a
share of Common Stock on the date of exercise of such SAR (as determined by the
Board in accordance with Section 8 hereof), by

        (ii) the number of shares as to which such SAR is exercised.

        (e) An SAR granted without relationship to an option shall be
exercisable as determined by the Board, but in no event after ten years from the
date of grant.

        (f) An SAR granted without relationship to an option will entitle the
holder, upon exercise of the SAR, to receive payment of an amount determined by
multiplying:

        (i) the difference obtained by subtracting the fair market value of a
share of Common Stock on the date the SAR was granted from the fair market value
of a share of Common Stock on the date of exercise of such SAR (as determined by
the Board in accordance with Section 8 hereof), by

        (ii) the number of shares as to which such SAR is exercised.

        (g) Notwithstanding subsections (d) and (f) above, the Board may limit
the amount payable upon exercise of an SAR. Any such limitation shall be
determined as of the date of grant and noted on the instrument evidencing the
SAR granted.

        (h) At the discretion of the Board, payment of the amount determined
under subsections (d) and (f) above may be made either in whole shares of Common
Stock valued at their fair market value on the date of exercise of the SAR (as
determined by the Board in accordance with Section 8 hereof), or solely in cash,
or in a combination of cash and shares. If the Board decides to make full
payment in

6

--------------------------------------------------------------------------------


shares of Common Stock and the amount payable results in a fractional share,
payment for the fractional share shall be made in cash.

        (i) Neither an SAR nor an option granted in connection with an SAR
granted to a person subject to Section 16(b) of the Exchange Act may be
exercised before six months after the date of grant.

14.    Recapitalization, Reorganization and the Like.

        In the event that the outstanding shares of Common Stock are changed
into or exchanged for a different number or kind of shares or other securities
of the Company or of another corporation by reason of any reorganization,
merger, consolidation, recapitalization, reclassification, stock split-up,
combination of shares, or dividends payable in capital stock, appropriate
adjustment shall be made in accordance with Section 424(a) of the Code in the
number and kind of shares as to which options and SARs may be granted under the
Plan and as to which outstanding options and SARs or portions thereof then
unexercised shall be exercisable, to the end that the proportionate interest of
the grantee shall be maintained as before the occurrence of such event; such
adjustment in outstanding options and SARs shall be made without change in the
total price applicable to the unexercised portion of such options and SARs and
with a corresponding adjustment in the exercise price per share.

        In addition, unless otherwise determined by the Board in its sole
discretion, in the case of any (i) sale or conveyance to another entity of all
or substantially all of the property and assets of the Company or (ii) Change in
Control (as hereinafter defined) of the Company, the purchaser(s) of the
Company's assets or stock may, in his, her or its discretion, deliver to the
optionee the same kind of consideration that is delivered to the stockholders of
the Company as a result of such sale, conveyance or Change in Control, or the
Bond may cancel all outstanding options and SARs in exchange for consideration
in cash or in kind which consideration in both cases shall be equal in value to
the value of those shares of stock or other securities the optionee would have
received had the option been exercised (to the extent then exercisable) and no
disposition of the shares acquired upon such exercise been made prior to such
sale, conveyance or Change in Control, less the exercise price therefor. Upon
receipt of such consideration, the options and SARs shall immediately terminate
and be of no further force and effect. The value of the stock or other
securities the grantee would have received if the option had been exercised
shall be determined in good faith by the Board, and in the case of shares of
Common Stock, in accordance with the provisions of Section 8 hereof.

        The Board shall also have the power and right to accelerate the
exercisability of any options or SARs, notwithstanding any limitations in this
Plan or in the Agreement upon such a sale, conveyance or Change in Control. Upon
such acceleration, any options or portion thereof originally designated as
incentive stock options that no longer qualify as incentive stock options under
Section 422 of the Code as a result of such acceleration shall be redesignated
as non-qualified stock options.

        A "Change in Control" shall be deemed to have occurred if any person, or
any two or more persons acting as a group, and all affiliates of such person or
persons, who prior to such time owned less than fifty percent (50%) of the then
outstanding Common Stock shall acquire such additional shares of Common Stock in
one or more transactions, or series of transactions, such that following such
transaction or transactions, such person or group and affiliates beneficially
own fifty percent (50%) or more of the Common Stock outstanding.

        If by reason of a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization, or liquidation, the Board shall
authorize the issuance or assumption of a stock option or stock options in a
transaction to which Section 424(a) of the Code applies, then, notwithstanding
any other provision of the Plan, the Board may grant an option or options upon
such terms and conditions as it may deem appropriate for the purpose of
assumption of the old option, or substitution of a new option for the old
option, in conformity with the provisions of such Section 424(a) of the Code and
the

7

--------------------------------------------------------------------------------


Regulations thereunder, and any such option shall not reduce the number of
shares otherwise available for issuance under the Plan.

        No fraction of a share shall be purchasable or deliverable upon the
exercise of any option or SAR, but in the event any adjustment hereunder in the
number of shares covered by the option or SAR shall cause such number to include
a fraction of a share, such fraction shall be adjusted to the nearest smaller
whole number of shares.

15.    No Special Employment Rights.

        Nothing contained in the Plan or in any option or SAR granted under the
Plan shall confer upon any grantee any right with respect to the continuation of
his or her employment by the Company (or any subsidiary) or interfere in any way
with the right of the Company (or any subsidiary), subject to the terms of any
separate employment agreement to the contrary, at any time to terminate such
employment or to increase or decrease the compensation of the grantee from the
rate in existence at the time of the grant of an option or SAR. Whether an
authorized leave of absence, or absence in military or government service, shall
constitute termination of employment shall be determined in accordance with
Regulations Section 1.421-7(h)(2).

16.    Withholding.

        The Company's obligation to deliver shares upon the exercise of any
non-qualified option or SAR granted under the Plan shall be subject to the
option holder's satisfaction of all applicable Federal, state and local income
and employment tax withholding requirements. The Company and optionee may agree
to withhold shares of Common Stock purchased upon exercise of an option or SAR
to satisfy the abovementioned withholding requirements; provided, however, that
no such agreement may be made by a grantee who is an "officer" or "director"
within the meaning of Section 16 of the Exchange Act, except pursuant to a
standing election to so withhold shares of Common Stock purchased upon exercise
of an option, such election to be made not less than six months prior to such
exercise and which election may be revoked only upon six months prior written
notice.

17.    Restrictions on Issuance of Shares.

        (a) Notwithstanding the provisions of Section 9 hereof, the Company may
delay the issuance of shares covered by the exercise of an option or SAR and the
delivery of a certificate for such shares until one of the following conditions
shall be satisfied:

        (i) The shares with respect to which such option or SAR has been
exercised are at the tine of the issue of such shares effectively registered or
qualified under applicable Federal and state securities acts now in force or as
hereafter amended; or

        (ii) Counsel for the Company shall have given an opinion, which opinion
shall not be unreasonably conditioned or withheld, that such shares are exempt
from registration and qualification under applicable Federal and state
securities acts now in force or as hereafter amended.

        (b) It is intended that all exercises of options and SARs shall be
effective, and the Company shall use its best efforts to bring about compliance
with the above conditions, within a reasonable time, except that the Company
shall be under no obligation to qualify shares or to cause a registration
statement or a post-effective amendment to any registration statement to be
prepared for the purpose of covering the issue of shares in respect of which any
option may be exercised, except as otherwise agreed to by the Company in
writing.

8

--------------------------------------------------------------------------------

18.    Purchase for Investment; Rights of Holder on Subsequent Registration.

        Unless the shares to be issued upon exercise of an option or SAR granted
under the Plan have been effectively registered under the Securities Act of
1933, as amended (the "1933 Act"), the Company shall be under no obligation to
issue any shares covered by any option or SAR unless the person who exercises
such option, in whole or in part, shall give a written representation and
undertaking to the Company which is satisfactory in form and scope to counsel
for the Company and upon which, in the opinion of such counsel, the Company may
reasonably rely, that he or she is acquiring the shares issued pursuant to such
exercise of the option or SAR for his or her own account as an investment and
not with a view to, or for sale in connection with, the distribution of any such
shares, and that he or she will make no transfer of the same except in
compliance with any rules and regulations in force at the time of such transfer
under the 1933 Act, or any other applicable law, and that if shares are issued
without such registration, a legend to this effect may be endorsed upon the
securities so issued.

        In the event that the Company shall, nevertheless, deem it necessary or
desirable to register under the 1933 Act or other applicable statutes any shares
with respect to which an option or SAR shall have been exercised, or to qualify
any such shares for exemption from the 1933 Act or other applicable statutes,
then the Company may take such action and may require from each grantee such
information in writing for use in any registration statement, supplementary
registration statement, prospectus, preliminary prospectus or offering circular
as is reasonably necessary for such purpose and may require reasonable indemnity
to the Company and its officers and directors from such holder against all
losses, claims, damages and liabilities arising from such use of the information
so furnished and caused by any untrue statement of any material fact therein or
caused by the omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made.

19.    Loans.

        At the discretion of the Board, the Company may loan to the optionee
some or all of the purchase price of the shares acquired upon exercise of an
option granted under the Plan.

20.    Modification of Outstanding Options and SARs.

        Subject to limitations contained herein, the Board may authorize the
amendment of any outstanding option or SAR with the consent of the grantee when
and subject to such conditions as are deemed to be in the best interests of the
Company and in accordance with the purposes of the Plan.

21.    Approval of Stockholders.

        The Plan shall be subject to approval by a majority vote of the
stockholders of the Company voting in person or by proxy at the Company's 1995
Annual Meeting of Stockholders. The Plan became effective on February 7, 1995 by
resolution of the Board. The Board may grant options and SARs under the Plan
prior to such stockholder approval, but any such option shall become effective
as of the date of grant only upon such approval and, accordingly, no such option
may be exercisable prior to such approval.

22.    Termination and Amendment of Plan.

        Unless sooner terminated as herein provided, the Plan shall terminate on
February 6, 2005. The Board may at any time terminate the Plan or make such
modification or amendment thereof as it deems advisable; provided, however, that
(i) the Board may not, without approval by a majority vote of the stockholders
of the Company, increase the maximum number of shares for which options and SARs
may be granted or change the designation of the class of persons eligible to
receive options and SARs

9

--------------------------------------------------------------------------------


under the Plan, and (ii) any such modification or amendment of the Plan shall be
approved by a majority vote of the stockholders of the Company to the extent
that such stockholder approval is necessary to comply with applicable provisions
of the Code, rules promulgated pursuant to Section 16 of the Exchange Act,
applicable state law, or applicable National Association of Securities
Dealers, Inc. or exchange listing requirements. Termination or any modification
or amendment of the Plan shall not, without the consent of an optionee, affect
his or her rights under an option or SAR theretofore granted to him or her.

23.    Limitation of Rights in the Underlying Shares.

        A holder of an option or SAR shall not be deemed for any purpose to be a
stockholder of the Company with respect to such option or SAR except to the
extent that such option or SAR shall have been exercised with respect thereto
and, in addition, a stock certificate shall have been issued theretofore and
delivered to the holder.

24.    Notices.

        Any communication or notice required or permitted to be given under the
Plan shall be in writing, and mailed by registered or certified mail or
delivered by hand, if to the Company, to its principal place of business,
attention: Chairman, and, if to the holder of an option or SAR, to the address
as appearing on the records of the Company.

10

--------------------------------------------------------------------------------




QuickLinks


YOUNG BROADCASTING INC. AMENDED AND RESTATED 1995 STOCK OPTION PLAN (as amended
as of May 6, 2002)
